 



EXHIBIT 10.1

February 7, 2005

Walter Z. Berger
c/o Emmis Communications Corporation
40 Monument Circle, Suite 700
Indianapolis, IN 46204

     Re: Amendment to Employment Agreement

Dear Walter:

     This letter shall confirm our agreement to amend your employment agreement
with Emmis Operating Company dated March 1, 2002 (the “Agreement”), upon the
terms and subject to the conditions set forth in this letter (the “Amendment”).

     Except as otherwise provided below, this Amendment is effective upon
execution by you. Any capitalized words or phrases used and not defined in this
Amendment shall have the meanings ascribed to them in the Agreement. This shall
confirm that the parties have agreed as follows:

1. The Term of the Agreement has been extended through February 28, 2009. After
February 28, 2006, “Contract Year” shall mean the twelve (12) month period
commencing on March 1, 2006 and on each anniversary thereof during the Term.

2. Effective March 1, 2006, the dollar amount set forth in the first sentence of
Section 3.4 shall be increased from Five Hundred Thirty Five Thousand Dollars
($535,000) to Five Hundred Ninety Five Thousand Dollars ($595,000).

3. The Base Salary shall be increased to Four Hundred Ninety Five Thousand
Dollars ($495,000) each Contract Year during the Term, commencing with the
Contract Year beginning March 1, 2006 (“FYE 07”).

4. After payment of any Contract Year Bonus earned for the period ending
February 28, 2006, Section 6.2 shall be modified to reflect the following:
Commencing with FYE 07, the target amount of the Contract Year Bonus shall be
increased to Three Hundred Forty One Thousand Five Hundred Dollars ($341,500)
each Contract Year, Exhibit A to the Agreement shall be deleted and shall be of
no further force and effect, and the third and fourth sentences of Section 6.2
shall be deleted and replaced with the following language:

     “Employer may pay all or a portion of any Contract Year Bonus in Shares in
the same manner utilized for other senior management level employees.”

 



--------------------------------------------------------------------------------



 



Unless subsequently changed by the Compensation Committee, the performance goals
for FYE 07 shall be:

              Target Bonus   Performance Goal
1.
  $ 136,600     Domestic Radio Station Operating Income Target
2.
  $ 102,450     Other Emmis Operating Income Target
3.
  $ 102,450     Individual Performance (Discretionary)

Domestic Radio Station Operating Income and Other Emmis Operating Income, or any
other applicable performance targets or goals, shall be defined and determined
by the Compensation Committee each Contract Year. The Compensation Committee
reserves the right to amend the performance goals to the extent it deems
appropriate in order to take into account any material acquisition, disposition,
reorganization, recapitalization or other material transaction involving
Employer or its properties. Executive shall earn a certain percentage of each
Contract Year Bonus in accordance with the applicable bonus scale adopted by the
Employer for the subject Contract Year.

5. Section 6.3 shall be deleted in its entirety and replaced with the following
language:

     “6.3 Equity Incentive Compensation. For the Contract Year beginning
March 1, 2005, at such time as Employer generally awards equity incentive
compensation to members of Employer’s senior management team, Executive shall
receive Seven Thousand Five Hundred (7,500) Shares (as defined below) and an
option (“Option”) to acquire Twenty Five Thousand (25,000) Shares. Each Contract
Year during the Term, beginning with FYE 07, at such time as Employer generally
awards equity incentive compensation to members of Employer’s senior management
team, Executive shall receive Nine Thousand (9,000) Shares and an Option to
acquire Thirty Thousand (30,000) Shares. As used herein, “Shares” shall mean
shares of Class A Common Stock of Emmis Communications Corporation. The grants
of Options and Shares shall be pursuant to the terms and subject to the
conditions of the applicable Equity Incentive Plan of Employer, the Option
agreements evidencing the Option grants and the restricted stock agreements
evidencing the grants of Shares. In the event of any change in the outstanding
Shares by reason of any reorganization, recapitalization, reclassification,
merger, stock split, reverse stock split, stock dividend, asset spinoff, share
combination, consolidation, or similar event, including without limitation a
Separation Event, the number and class of all Shares awarded pursuant to this
Agreement or covered by an Option granted pursuant to this Agreement (and any
applicable Option exercise price) shall be adjusted by the Compensation
Committee in its sole discretion and in accordance with the terms of the
applicable Equity Incentive Plan of Employer, the Option agreement evidencing
the grant of the Option and the restricted stock agreement evidencing the grant
of Shares. The determination of the Compensation Committee shall be conclusive
and binding.”

6. After the delivery of any Equity Bonus earned for the period ending
February 28, 2006 pursuant to Section 6.4 and any repayment required by
Executive pursuant to Section 6.4, Section 6.4 shall be deleted and shall be of
no further force and effect.

2



--------------------------------------------------------------------------------



 



7. After the delivery of any Bonus Shares earned for the period ending
February 28, 2006 pursuant to Section 6.5, Section 6.5 shall be deleted in its
entirety and replaced with the following language:

     “6.5 Completion Bonus. On or about February 28, 2009, Executive shall
receive Fifty Thousand (50,000) Shares (the “Completion Shares”); provided, that
(i) this Agreement is in effect on February 28, 2009 and has not been terminated
for any reason (other than a breach of this Agreement by Employer); and
(ii) Executive has fully performed all of Executive’s duties and obligations
under this Agreement throughout the Term and is not in breach of any of the
material terms and conditions of this Agreement. The Completion Shares shall be
freely transferable when delivered to Executive subject to Employer’s securities
trading policy and applicable federal and state law. Employer shall have the
right, in its sole and absolute discretion, to pay to Executive the value of the
Completion Shares (in the same manner applied to other senior management level
employees) in cash in lieu of granting Executive the Completion Shares.”

8. Effective March 1, 2005, the parenthetical phrase in the fourth sentence of
Section 11.4 shall be deleted and replaced with the following language:

     “(except the Options described in Section 6.3, which compensation shall not
be included in the calculation of the lump sum payment)”

9. Effective March 1, 2006, the amount of Three Hundred Thousand Dollars
($300,000) set forth in Section 11.4 shall be increased to Three Hundred Forty
One Thousand Five Hundred Dollars ($341,500).

10. In the third sentence of Section 11.5, the following language shall be
deleted and shall be of no further force and effect:

     “or the transaction or transactions described in the definition of Change
of Control in Exhibit B”

11. In Section 14, Gary Kaseff’s address has been changed to 3500 W. Olive
Avenue, Suite 1450, Burbank, California 91505.

All of the terms and conditions set forth in the Agreement shall remain
unchanged and in full force and effect unless specifically modified in this
Amendment. All references to the Term or its expiration or termination shall be
adjusted to properly reflect the language set forth above. This Amendment shall
be incorporated by reference into the Agreement and made a part thereof. In the
event of any conflict between any provision of this Amendment and any provision
of the Agreement, this Amendment shall govern and control.

3



--------------------------------------------------------------------------------



 



Please sign below where indicated to signify your acceptance of the terms and
conditions set forth in this Amendment. Should you have any questions about this
Amendment, please let me know. I look forward to much continued success
together.

Sincerely,

     
/S/ Jeffrey H. Smulyan
   
 
   
Jeffrey H. Smulyan
   
Chairman and Chief Executive
   
Officer, Emmis Operating Company
   

ACCEPTED AND AGREED:

     
/S/ Walter Z. Berger
   
 
   
Walter Z. Berger
   

4